PER CURIAM.
1. For precisely the same reason announced in Nealan v. Ring, 98 Or. 490 (193 Pac. 199), we cannot examine this case, for want of a sufficient record. The certificate of the trial judge attached to the bill of exceptions refers to exhibits said to be attached thereto and made part thereof, and declares that the bill of exceptions contains a full and correct account of all proceedings had upon *177the trial of said cause, and all of the testimony produced upon said trial necessary to explain or illustrate the exceptions therein referred to; yet there are no exhibits whatever attached to the bill of exceptions, and there is no report of the testimony authenticated by the trial judge or by any official reporter. The same may be said of certain cheeks alluded to in the defendant’s brief. The same lack of authentication of the record that appeared in Nealan v. Ring occurs in the instant case. We are the more disposed to apply the rule here because the claim against the estate has been allowed over the objection of the administrator by two successive courts.
The judgment is affirmed. Affirmed.